1
2
3                                          JS-6
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    KATHERINE N.,                               Case No. EDCV 18-1002-KK
11                            Plaintiff,
12                       v.                       JUDGMENT
13    COMMISSIONER OF SOCIAL
      SECURITY,
14
                              Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: April 30, 2019
22                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
23
24
25
26
27
28
